 Case 2:20-cv-00215-M-BR Document 74 Filed 09/01/21                   Page 1 of 1 PageID 642



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 SABRINA K. MARSHALL,                           §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §    2:20-CV-215-M-BR
                                                §
 DENIS MCDONOUGH,                               §
                                                §
         Defendant.                             §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case on Defendant’s Motion to Dismiss (Dkt. No. 40). No objections were filed. The District

Court reviewed the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and the Motion to Dismiss is granted in part and denied in part as set forth in the

Recommendation. Plaintiff may replead in thirty days only her RA claims for disparate treatment

to plead a causal connection. Her ADA, Texas Labor Code and other state claims are DISMISSED

with prejudice.

        SO ORDERED this 1st day of September, 2021.
